Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application.  Claims 1-5 are withdrawn from consideration.  Claims 6-11 are rejected in this Office action.

Election/Restrictions
Applicant's election with traverse of Group II, claims 6-11, in the reply filed on November 12, 2020 is acknowledged.  The traversal is on the ground(s) that it would not be undue burden to search both groups.  This is not found persuasive because the inventions require a different field of search employing different search strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being obvious over Harte et al (US 2016/0374359) in view of Dressel et al (US 5290582).
As to claims 6-11, Harte et al teach High Pressure Jet Processing (HPJ) for the processing of milk (see entire document).  A hydrostatic pressure of at least 400 MPa is used. (see abstract).  Harte et al teach the food products to include liquid dairy drinks and chocolate and cacao products (see paragraph 
Harte et al does not specifically teach the components of chocolate milk.
Dressel et al teach the conventional components of chocolate milk comprising cocoa powder, sugar, milk, and casein (see entire patent, especially the claims).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use chocolate milk components as taught by Dressel et al in that of Harte et al because the chocolate milk components are conventional and the use of HPJ serves to reduce eliminate the use of additional emulsifiers.  It is noted that carrageenan serves as an emulsifier wherein the use of HPJ would reduce or eliminate the need for carrageenan.
As to claim 7, Harte et al teach 100 MPa to 800 MPa (see Figures and paragraph [0028]).  
As to claim 8, Dressel et al teach 1.35 to 6% milk protein including casein (see claim 1).
As to claims 9-11, Harte et al teach HPJ to provide stability to a food product.  The claimed stability would be obvious to the HPJ process used.  
 
Zern et al (US 1849030) and Weber (US 3615659) are cited as of interest to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
January 13, 2021